EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
	In the Claims filed on 12/13/2021:
In claim 14, seven lines from the bottom, a semicolon has been inserted after the word “channel”

3.	Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 5 was amended into independent form including limitations previously indicated as allowable in the Office action mailed on 09/15/2021.
Regarding claim 5, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a clip comprising: a connector for slidably connecting the clip to a textile strap said connector including a fastener with a channel having an opening for reversibly attaching and detaching an object to the clip; a closure for said opening having a closed position wherein said object is prevented from detaching from said fastener through said opening and said closure having an open position wherein said object can be detached from said fastener through said opening; and a retainer for retaining the closure to the clip in when said closure is in said open position, wherein said retainer includes a flexible strip rotatably connecting said closure to said channel, wherein said channel is sized and shaped to hold at least two bungees, wherein said closure is configured to fix a position of said at least two bungees in said channel and wherein said closure includes a knob and a screw thread for screwing to said channel by rotating with respect to said channel.
Claim 6 depends from claim 5 and is allowable for all the reasons claim 5 is allowable.

Claim 7 was amended into independent form including limitations previously indicated as allowable in the Office action mailed on 09/15/2021.
Regarding claim 7, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically a clip comprising: a connector for slidably connecting the clip to a textile strap said connector including a fastener with a channel having an opening for reversibly attaching and detaching an object to the clip; a closure for said opening having a closed position wherein said object is prevented from detaching from said fastener through said opening and an open position wherein said object can be detached from said fastener through said opening; and a retainer for retaining the closure to the clip in said open position, wherein said channel is sized and shaped to hold at least two bungees and wherein said retainer retains said closure within 5 cm of said channel in said open position.
Claims 3-4 and 19 depend either directly or indirectly from claim 7 and are allowable for all the reasons claim 7 is allowable.

Claim 14 was amended into independent form including limitations previously indicated as allowable in the Office action mailed on 09/15/2021.
Regarding claim 14, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically an a belt including a strap; and a clip including a connector for slidably connecting the clip to said strap and a fastener for reversibly attaching and detaching a elastic tension element to the clip; a channel having an opening; and a closure for said fastener having a closed position closing said opening of said channel thereby preventing said elastic tension element from exiting the channel through said opening and said closure having an open position wherein said elastic tension element can be detached from said fastener through said opening; and a retainer for retaining the closure to the clip in said open position4 wherein said channel is sized and shaped to hold at least two bungees and wherein said closure includes a knob and a screw thread for screwing to said channel; a clamping jaw rotationally fixed with respect to said channel and sliding axially within said channel wherein said knob is joined to said clamping jaw to move axially with said clamping jaw and said knob rotates with respect to said clamping jaw and wherein said closure is configured to fix a position of said at least two bungees in said channel and wherein said tension element includes at least one of said at least two bungees.
Claims 12, and 15-18 depend either directly or indirectly from claim 14 and are allowable for all the reasons claim 14 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784